Fourth Court of Appeals
                                        San Antonio, Texas
                                                 July 3, 2019

                                            No. 04-19-00272-CV

                                      IN RE Maria Elena JIMENEZ

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On April 30, 2019, relator filed a petition for writ of mandamus. Relator also filed a motion
for stay of the underlying temporary orders pending final resolution of the petition for writ of
mandamus, which this court granted. After considering the petition and the record, this court
concludes relator is not entitled to the relief sought. Accordingly, the petition for writ of
mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on July 3, 2019.


                                                                      _____________________________
                                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2019.

                                                                      _____________________________
                                                                      Keith E. Hottle, Clerk of Court




1
  This proceeding arises out of Cause No. 2018CI08125, styled In the Interest of E.J., E.J., J.J., and J.J., Minor
Children, pending in the 407th Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez
presiding.